        Case: 3:20-cv-00108-DMB-JMV Doc #: 1 Filed: 04/03/20 1 of 11 PageID #: 1




                          UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF MISSISSIPPI
                                OXFORD DIVISION

CALVIN BRIDGES, Individually and For Others                                       3:20-CV-108-DMB-JMV
                                                                        Case No. __________
Similarly Situated,

                                  Plaintiff,
                                                              COLLECTIVE ACTION PURSUANT
                          v.                                       TO 29 U.S.C. § 216(b)

RANGERS ENTERPRISE SATELLITE, LLC

                                 Defendant.


                                   ORIGINAL COMPLAINT

        Plaintiff, Calvin Bridges, brings this action against his former employer, Rangers

Enterprise Satellite, LLC, and alleges as follows:

                                      I.         JURISDICTION

        1.     Plaintiff brings claims under the Fair Labor Standards Act (“FLSA”), 29 U.S.C.

§201, et seq. to recover unpaid overtime compensation under §16(b) of the FLSA. This Court has

jurisdiction under 28 U.S.C. §1331.

                                           II.     PARTIES

        2.     Plaintiff, Calvin Bridges (“Bridges” or “Plaintiff”) is domiciled in DeSoto

County, State of Mississippi, and worked for Defendant performing installation, repair or

construction related to satellite dish equipment from approximately November 2019 to February

2020.

        3.     Plaintiff has consented to filing the instant action. (Exhibit “A”).

        4.     Defendant, Rangers Enterprise Satellite, LLC (“Defendant” or “Rangers”) is a

Georgia limited liability company with its corporate office located at 1609 Meredith Park Drive,



                                                  1
      Case: 3:20-cv-00108-DMB-JMV Doc #: 1 Filed: 04/03/20 2 of 11 PageID #: 2




McDonough, Georgia 30253. Rangers may be served through its registered agent, Rinnel

Williams, at that same address.

                                             III.       VENUE

       5.      Venue is proper in this Court pursuant to 28 U.S.C. § 1391 as a significant portion

of the facts giving rise to this lawsuit occurred in this District. Specifically, Plaintiff performed

work for Defendant in this District, Defendant maintained a business operation within this

District, or because a substantial part of the events and/or omissions giving rise to the claims

asserted herein arose in a substantial part within this District.

                              IV.     COVERAGE UNDER THE FLSA

       6.      At all times hereinafter mentioned, Defendant was and is an employer within the

meaning of the Section 3(d) of the FLSA, 29 U.S.C. § 203(d).

       7.      At all times hereinafter mentioned, Defendant was and is an enterprise within the

meaning of Section 3(r) of the FLSA, 29 U.S.C. § 203(r).

       8.      At all times hereinafter mentioned, Defendant was and is an enterprise engaged in

commerce or in the production of goods for commerce within the meaning of Section 3(s)(1) of

the FLSA, 29 U.S.C. § 203(s)(1), in that said enterprise has and has had employees engaged in

commerce or in the production of goods for commerce, or employees handling, selling, or

otherwise working on goods or materials that have been moved in or produced for commerce by

any person and in that said enterprise has had and has an annual gross volume of sales made or

business done of not less than $500,000 (exclusive of excise taxes at the retail level which are

separately stated).




                                                    2
      Case: 3:20-cv-00108-DMB-JMV Doc #: 1 Filed: 04/03/20 3 of 11 PageID #: 3




       9.      At all times hereinafter mentioned, Plaintiff and the Collective Members (as

defined below) were engaged in commerce or in the production of goods for commerce per 29

U.S.C. §§ 206-207.

                                             V.       FACTS

       10.     Defendant Rangers provides satellite installation and repair services to satellite

providers in Mississippi and other states.

       11.     Defendant utilizes workers such as Plaintiff and the Collective of similarly

situated individuals as “technicians” to perform installation, repair and construction, regarding

satellite dish equipment and classifies these workers as independent contractors.

       12.     Defendant pays these technicians a “piece rate” or by the job. Defendant’s

technicians are given their assignments and instructions through the Dish Network app on their

phones as to specific work which must be done that day or within a matter of hours, and each

contractor is provided with specification books as to how each such installation, repair, or

construction work is to be performed. Defendant’s technicians are required to report to the

location of their first assignment at 8:00 a.m. each workday.

       13.     All of the telecommunications equipment used by Plaintiff and those similarly

situated must be picked up from a Fed Ex facility or a storage unit rented by Defendant.

       14.     Virtually all technicians work well over forty (40) hours per week.

       15.     Typically, technicians work(ed) over fifty-five (55) hours per week without

overtime compensation.

       16.     Plaintiff and the Collective of technicians worked seven (7) days per week. They

would report at 8:00 a.m. each morning and would work until at least 9:00 p.m. most nights and

often as late as 10:00 p.m.



                                                  3
      Case: 3:20-cv-00108-DMB-JMV Doc #: 1 Filed: 04/03/20 4 of 11 PageID #: 4




       17.     If Defendant, or its satellite providers, are unsatisfied with work performed by the

technicians, Defendant requires such technicians to go out and correct any deficiency, and to

make repairs. On such occasions, the technicians are not paid for their time working to correct

such issues.

       18.     On numerous occasions, Plaintiff was required to review unsatisfactory work

performed by other technicians and to take pictures of the unsatisfactory work to send to

Defendant. Plaintiff was then required to repair the unsatisfactory work performed by other

technicians. Plaintiff was not compensated for those repairs.

       19.      Plaintiff’s and the Collective’s wages were based on the job performed, not the

amount of hours worked, regardless of whether Plaintiff or any Collective member worked more

or less than forty (40) hours in a workweek.

       20.     Plaintiff and the Collective routinely worked in excess of forty (40) hours per

week as part of their regular job duties.

       21.     Despite the fact that Plaintiff and the Collective worked more than forty (40)

hours per week, Defendant failed to pay Plaintiff, and those similarly situated to him, overtime

compensation at a rate of time and a half their regular rate of pay for hours worked over forty

(40) in a workweek.

       22.     Defendant has employed and is employing other individuals as satellite

technicians who perform(ed) the same or similar job duties under the same payment scheme as

Plaintiff and the Collective Members.

       23.     Defendant misclassified Plaintiff and Collective as independent contractors, when

in fact, they were employees.




                                                4
      Case: 3:20-cv-00108-DMB-JMV Doc #: 1 Filed: 04/03/20 5 of 11 PageID #: 5




       24.     At all times relevant to this case, Defendant had knowledge of Plaintiff’s and the

Collective’s regular and overtime work.       Defendant scheduled and assigned work and set

deadlines for work to be completed. Plaintiff’s and the Collective’s work benefitted Defendant.

       25.     Plaintiff and the Collective were granted minimal discretion or independent

judgment in the method and manner that work was performed. Instead, many of the job duties as

a technician were controlled by Defendant. Plaintiff and the other technicians were required to

follow Rangers’ policies, procedures and rules governing satellite installation and repair.

       26.     Plaintiff and the other technicians were required to perform their jobs under the

supervision of Defendant’s management and were required to report to and check in with

Defendant’s management.

       27.     Defendant required Plaintiff and the other technicians to wear a company uniform

and badge.

       28.     Plaintiff and the Collective did not set their own schedules. Instead, Defendant

assigned work to Plaintiff and the other technicians and determined their schedules. Because

Defendant’s controlled their work schedules, Plaintiff and the other technicians were not free to

do work for other employers.

       29.     Plaintiff and the other technicians used satellite equipment provided by Defendant

to complete their satellite installation and repair assignments for Defendant.

       30.     The determining factor as to whether Plaintiff and the Collective were employees

or independent contractors under the FLSA cannot be regulated by any contract or agreement.

Instead, the test for determining whether an individual is an “employee” under the FLSA is the

economic reality test. See, Rutherford Food Corp. v. McComb, 331 U.S. 722, 727 (1947). Under

the economic reality test, employee status turns on whether the individual is, as a matter of



                                                 5
      Case: 3:20-cv-00108-DMB-JMV Doc #: 1 Filed: 04/03/20 6 of 11 PageID #: 6




economic reality, in business for himself and truly independent or, rather, is economically

dependent upon finding employment in others.

       31.     Courts generally utilize the following factors to determine economic dependence

and employment status:

               a.      The degree of control exercised by the alleged employer;

               b.      The relative investment of the alleged employer and employee;

               c.      The degree to which the employee’s opportunity for profit and loss is

                       determined by the employer;

               d.      The skill and initiative required in performing the job;

               e.      The permanency of the relationship; and

               f.      The degree to which the alleged employee’s tasks are integral to the

                       employer’s business.

       32.     Applying the economic reality test, Plaintiff and the Collective were economically

dependent on Defendant for all their income and were thus employees and not independent

contractors.

       33.     Plaintiff and the Collective were not in business for themselves and were not truly

independent, but rather were economically dependent upon employment with Defendant.

       34.     Plaintiff and the Collective were not engaged in an occupation or business distinct

from that of Defendant. To the contrary, the work performed by Plaintiff and the Collective was

integral to and the basis of Defendant’s business of providing satellite installation and repair.

       35.     Defendant retained complete and total control over the activities of Plaintiff and

the Collective and regulated all aspects of the job.




                                                  6
      Case: 3:20-cv-00108-DMB-JMV Doc #: 1 Filed: 04/03/20 7 of 11 PageID #: 7




       36.     Plaintiff’s and the Collective’s economic status was inextricably linked to

conditions over which Defendant had complete control, including, but not limited to, the

assignment and scheduled hours of work shifts, detailed specifications for how they were

expected to perform their work, and instructions for obtaining prior approval from Defendant to

deviate from job specifications.

       37.     Plaintiff’s and the Collective’s financial investment was minor compared to the

investment made by Defendant in the business at hand. All capital and risk belong to Defendant.

Absent Defendant’s investment in the provision of customers to whom Plaintiff and the

Collective provided cabling services, no money would be earned.

       38.     The jobs of Plaintiff and the Collective as technicians were an integral part of

Defendant’s business of providing satellite installation and repair and was critical to Defendant’s

success.

       39.     Furthermore, Defendant required Plaintiff and Collective to travel between job

sites during the day without paying them for all drive time.

                              VI.     COLLECTIVE ALLEGATIONS

       40.     Plaintiff re-alleges and incorporates by reference all preceding paragraphs.

       41.     Plaintiff and the Collective performed the same or similar job duties as one

another in that they provided satellite installation and repair services for Defendant.

       42.     Plaintiff and the Collective were classified as independent contractors and not

employees, in violation of the FLSA.

       43.     All of Defendant’s technicians are paid a piece rate (or by the job).

       44.      Plaintiff and the Collective were subjected to the same pay practice by being paid

a piece rate and not compensated at time-and-one-half for all hours worked in excess of forty



                                                  7
      Case: 3:20-cv-00108-DMB-JMV Doc #: 1 Filed: 04/03/20 8 of 11 PageID #: 8




(40) hours in a workweek during the period in which they were misclassified as independent

contractors. Thus, the Collective is owed overtime wages for the same reasons as Plaintiff.

       45.       Defendant’s failure to compensate employees for all hours worked in excess of

forty (40) hours in a workweek, as required by the FLSA, results from a policy or practice of

failure to assure that satellite technicians are paid for overtime hours worked.

       46.       This policy or practice was applicable to Plaintiff and the Collective. Application

of this policy or practice does not depend on the personal circumstances of Plaintiff or those

joining this lawsuit. Rather, the same policy or practice of classifying Plaintiff and the Collective

as independent contractors and FLSA overtime exempt, in violation of the FLSA, resulted in the

non-payment of overtime to Plaintiff applies to all Collective Members.

       47.       Accordingly, the Collective Members are properly defined as:

       All satellite technicians who worked for Rangers Enterprise Satellite, LLC within
       the last three (3) years, and who were classified as independent contractors and not
       paid an overtime premium for all hours worked in excess of forty (40) in a
       workweek.


          VII.     VIOLATION OF THE FLSA FOR FAILURE TO PAY OVERTIME
                                     COMPENSATION

       48.       Plaintiff re-alleges and incorporates by reference all preceding paragraphs.

       49.       Plaintiff and the Collective are/were entitled to be paid one and one-half times

their regular rate of pay for each hour worked in excess of forty (40) hours in a workweek.

       50.       During his employment with Defendant, Plaintiff and the Collective regularly

worked more than forty (40) hours in a workweek and were not paid one and one-half times their

regular rate of pay for all hours worked in excess of forty (40) in a workweek.

       51.       In addition, Defendant did not maintain and keep accurate time records as

required by the FLSA for Plaintiff and the Collective.

                                                  8
      Case: 3:20-cv-00108-DMB-JMV Doc #: 1 Filed: 04/03/20 9 of 11 PageID #: 9




       52.     Defendant knowingly, willfully, or with reckless disregard carried out its illegal

pattern or practice of failing to pay overtime compensation with respect to Plaintiff and the

Collective.

       53.     Defendant did not act in good faith or in reliance upon any of the following in

formulating its pay practices: (a) case law, (b) the FLSA, 29 U.S.C. §201, et seq., (c) Department

of Labor Wage & Hour Opinion Letters, or (d) the Code of Federal Regulations.

       54.     Defendant was previously sued in this Court in April 2016 for violations of the

FLSA based on a substantially similar payment scheme. Defendant has been on notice since that

time that its payment scheme violates the FLSA, and therefore Defendant did not act in good

faith in formulating its pay practices. During the relevant period of within the last three years,

Defendant violated §7(a)(1) and §15(a)(2) of the FLSA by employing employees in an enterprise

engaged in commerce or in the production of goods for commerce within the meaning of the

FLSA as aforesaid for one or more workweeks without compensating such employees for their

work at a rate of at least one and one-half times their regular rate of pay for all hours worked in

excess of forty (40) hours in a workweek.

       55.     Defendant also failed to post required FLSA informational listings as required by

the FLSA for Plaintiff and the Collective. As a result of Defendant’s willful violation of the

FLSA, Plaintiff and the Collective are entitled to liquidated damages.

       56.     As a result of Defendant’s intentional, willful, and unlawful acts in refusing to

pay Plaintiff and the Collective one and one-half times their regular rate of pay for each hour

worked in excess of forty (40) per work week in one or more workweeks, Plaintiff and the

Collective Members have suffered damages plus incurring reasonable attorneys’ fees and costs.




                                                9
    Case: 3:20-cv-00108-DMB-JMV Doc #: 1 Filed: 04/03/20 10 of 11 PageID #: 10




   VIII. VIOLATION OF THE FLSA FOR FAILURE TO PAY MINIMUM WAGE

       57.    Plaintiff re-alleges and incorporates by reference all preceding paragraphs.

       58.    As stated above, Defendant employed a policy of paying Plaintiff and the

Collective as “piece rate” by the jobs they completed, regardless of the number of hours actually

worked.

       59.    The “piece rate” paid by Defendant would vary depending on what kind of

installation or repair the Plaintiff and Collective performed. Plaintiff and the Collective often

worked in excess of eighty (80) hours per week and only received the piece rate of pay without

any additional compensation for the hours worked in excess of forty (40) hours within a

workweek.

       60.    There have been many weeks where Plaintiff and those similarly situated have

been paid less than the statutory minimum wage for all hours worked as a result of Defendant’s

piece rate method of payment.

       61.    Such policy and practice violate the FLSA’s minimum wage provisions.

       62.    Defendant’s failure to pay Plaintiff and the Collective the full minimum wage is a

violation of 29 U.S.C. §206.

       63.    The foregoing conduct, as alleged, constitutes a willful violation of the FLSA

within the meaning of 29 U.S.C. §255(a).

                                           PRAYER

       WHEREFORE, Plaintiff, Calvin Bridges, prays for relief as follows:

              a.      An order allowing this action to proceed as a collective action under the

       FLSA and directing notice to all similarly situated workers;




                                               10
Case: 3:20-cv-00108-DMB-JMV Doc #: 1 Filed: 04/03/20 11 of 11 PageID #: 11




         b.      Judgment awarding Plaintiff and those similarly situated all unpaid

  overtime compensation, unpaid minimum wage compensation, liquidated damages,

  attorneys’ fees and costs under the FLSA;

         c.      An award of pre- and post-judgment interest on all amounts awarded at the

  highest rate allowable by law; and

         d.      All such other and further relief to which Plaintiff and those similarly

  situated may show themselves to be justly entitled.

                               JURY TRIAL DEMAND

  Plaintiff demands trial by jury on all issues so triable as a matter of right by jury.

                                         Respectfully submitted:

                                         /s/ Christopher W. Espy
                                         Christopher W. Espy, Esq.
                                         Espy Law, PLLC
                                         P.O. Box 13722
                                         Jackson, MS 39236
                                         Telephone: (601) 812-5300
                                         Chris.espy@espylawpllc.com




                                            11
